Citation Nr: 0322547	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  97-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for calluses of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1945 to April 
1947 and from September 1949 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating action by the 
RO that determined that no new and material evidence had been 
submitted to reopen a claim for service connection for 
calluses on both feet previously denied in an unappealed 
rating action of October 1954.  

In January 1997 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  This case was remanded by the 
Board in December 1998 for further evidentiary development.  
In a decision of July 2002 the Board found that new and 
material evidence had been present to reopen the veteran's 
claim for service connection for calluses on both feet and 
undertook further evidentiary development of this case 
pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  That development having been completed the issue of 
entitlement to service connection for calluses on both feet 
is again before the Board.  


FINDING OF FACT

The veteran's calluses on both feet had their onset during 
service.


CONCLUSION OF LAW

The veteran's calluses on both feet were incurred during 
service.  38 U.S.C.A. § § 1110, 1131 (West 2002)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Review of the veteran's service medical records reveals that 
the veteran was seen in February 1950 and noted to have heavy 
calluses on the soles of both feet.  It was recommended that 
the calluses be trimmed and that the veteran wear socks.  On 
the veteran's June 1953 examination prior to his final 
separation from service no pertinent clinical findings were 
noted.  

During a VA dermatology evaluation conducted in September 
1954 it was noted that the veteran had multiple calluses on 
both feet.  On a VA medical examination conducted in May 1969 
the veteran was noted to have plantar callosities.  December 
1969 When again examined by the VA in January 1973 tender 
calluses and keratosis on the balls of the feet and on the 
heels.  During a VA hospitalization in March 1981 calluses 
were noted on the right second and fifth metatarsal heads and 
the left first and fifth metatarsal heads.  Calluses on the 
balls and heels of both feet were again noted on a VA 
examination conducted in June 1986.  VA and private medical 
records reflect occasional subsequent treatment for calluses 
on both feet.  

After a VA medical examination conducted in November 2002 the 
diagnoses included multiple callosities on both feet.  The 
examining VA physician opined that it was as likely as not 
that the veteran's callosities on the feet began in the 
service and were aggravated while in the service.  

Service connection may granted for disabity due to disease or 
injury incurred in or aggravated by service.38 U.S.C.A. §§  
1110, 1131 (West 2002).  

A review of the veteran's service medical records reveal that 
the veteran was noted to have heavy callus formation on the 
soles of both feet during the last years of the veteran's 
military service and such callosities have been periodically 
noted and treated thereafter.   After a recent VA medical 
examination the examiner opined, essentially that the veteran 
foot callosities were incurred during service.  In view of 
the clinical evidence of foot calluses during service and 
thereafter, and given the medical opinion expressed above 
that such calluses had their onset during service, the Board 
is of the opinion that service connection for calluses on 
both feet is warranted.  
ORDER

Service connection for calluses on both feet is granted.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

